Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 16, none of the prior art either alone or in combination disclose or teach of the claimed method for determining a cylinder of an ophthalmic lens to be mounted in a spectacle frame specifically including, as the distinguishing features in combination with the other limitations, providing a measuring device configured to run a Jackson Cross Cylinder procedure, determining components of a first vector of the cylinder and components of the second vector of the cylinder each in a two-dimensional vector cylinder representation, wherein the components of the second vector of the cylinder are determined such that a Euclidean distance between the first vector and the second vector is independent of a value of the cylinder and further comprising determining a target zone in the two-dimensional vector cylinder representation, performing a series of tests to determine components of the second vector value within 
the target zone, the target zone corresponding to part of the two-dimensional vector 
cylinder representation in which the components of the second vector of the cylinder are to be tested, wherein a size of the determined target zone is independent of the value of the cylinder. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        March 4, 2022